Title: To John Adams from Benjamin Hichborn, 25 November 1775
From: Hichborn, Benjamin
To: Adams, John


     
      Cambridge Saturday Eveng. Novr. 25 1775
      Dear Sir
     
     From my last, you may form some judgment of the disagreeable state of mind I have suffered from the Commencement of my late misfortunes. Anticipating your approbation, I have so far overcome the restraint I have long labour’d under, as to attempt again to write you. My first interview with Ayscough, after his discovery of the Letters, I think worth relating—(if I had been subject to fits, I am sure he wou’d have thrown me into the most violent Convulsions)— “Oh the damn’d, black, hellish, bloody Plots contained in these Letters! Pray Capt. Ayscough what do they contain? Oh too shocking to relate! Treason! Rebellion! Massacre! (then beating his breast, with the most unnatural distortions of his face and body) O my God! It makes my blood run cold to think on it. For God’s sake, Capt: Ayscough, if you have any compassion for my feelings, tell me what you mean. Oh! (beating his breast again) it chilled the very blood in my veins when I read them. There is a plan laid to seize and massacre all the Officers and Friends of Goverment and all the Churchmen upon the Continent in one Night. Pray Gentlemen is it a fair question, to ask if you are Churchmen? (Mr. White said he was, I told him I was not.) Such cruel, black designs, never before entered the heart of Man! But Capt. Ayscough, are you not mistaken? Oh I read them over and over again. I am not disposed to question your veracity, but if I had read it myself I woud not believe it. Pray Sir, whose signature do they bear? They are all signed John Adams.” I imagine at this time, he had no thoughts of their being published, and was determined to make the most of them. This may account For the apparent Chagrin and disappointment of our Enimies at Boston upon their appearing in Print. They had been taught to believe the most infernal plots would be disclosed with these Letters, but to their great mortification, were obliged to confess (to use their own terms) that they were very sensible and consistent, and discovered the author to be a capable, determined, finished Politician. This had a very good effect upon my Spirits, and I must own I felt no small degree of pride in being the Bearer of them. Poor Ayscough in the height of his zeal against your Letters, dropt, or rather bolted out, what I think in justice to his Friend, he ought to have kept a secret. He said they were fully acquainted with all the proceedings of the Congress not withstanding their fancied security; and then went on railing at our Members, who he said were pushing matters to extremes against the general opinion of the Body. He asserted that upon a motion made by one of the Adams’s, leading to independence, Mr. Randolph the then President, and one of the New York Members, were so much disgusted, that they took their Hats and left the Congress in resentment; and that Randolph was determined not to meet them again. Upon our appearing to doubt the authenticity of his information, he declared he had it from the New York Member himself. He spoke highly in the praises of this New Yorker, and added with a good deal of rancour, that the Congress were much disunited, and the appearance of uninimity, which was all they had been able to preserve, was owing to the damned artful, unfair management of our Members.
     
     Lexington Decr. 10th. 1775
     Being interrupted by Company, on the Eveng I had devoted to this Letter, I rose early the next morning intending to fill this sheet, at least, and send it by Mr. Revere. I had wrote to the bottom of the preceding page, when a Gentleman called me aside and whispered that he had the day before been in a large Company, among whom were Collel. Otis, Doct: Winthrop and his Lady. That Mrs. Winthrop censured my Conduct respecting the letters very highly; in which she was joined by her Husband and Col. Otis. One of the Company suggested that I had satisfied General Washington, but was answered by Colel. Otis, with a good deal of warmth, that he knew neither the General nor any of the Officers about him, were in any degree satisfied with my Conduct. This story induced me to postpone writing till I shoud hear from you. Your most welcome Letter of the 6th ultimo did not reach me till yesterday. This delay happen’d by my taking a different hous in the Country, to what my Friend (who took it out of the Post Office) expected. I assure you Sir, nothing cou’d have come more opportunely, no event cou’d have given me equal satisfaction; it contained everything I coud wish for, so far as respected myself and is full of sentiments, that are certainly just, independent and liberal.
     One thing only, I must dissent from you in, because I know you are mistaken. You suppose, the accident that threw your Letter into their possession, has exposed you to the ridicule of our common Enimies. Believe me Sir, it is directly the reverse. They all dread (and many of them were ingenuous enough to aknowledge that they respected) your firmness in a system of Politics that must prove fatal to their Schemes. The incidental Remarks upon private Characters and occurrences, they found themselves so little interested in, and so much qualified by other observations, that I scarcly heard them mentioned. Even the humorous anecdotes of H—— (at which I believe the G——l is so much disgusted) they called a Boyish performance and it hardly provided a smile.
     You are a better Judge of the Effect it may have upon private Friends, than I can pretend to be; but I am certain it will have but one bad tendency, among many good ones, with your adversaries. Till this Event, your political Character has been so blended with your Name-Sake’s, in the Minds of those who had not a personal Acquaintance with you, that he has been saddled with a great share of your political Crimes; but since your treasonable designs have been convey’d to his Majesty under your own Hand, you may possibly have the Honor of an Exception, in the next tender of a general Pardon. You are pleased to say you shoud be glad to have my whole Story. I woud with pleasure give it to you, but as it is very long, and I am yet weak and but poorly provided with every material for writing, I must beg leave for the present to omit it.
     From an expression in your Letter, I imagine you presume I was discharged by Graves and Gage. The fact is this—my very ill State of Health preventing my Swiming away while the water was mild enough for such an enterprise, I had constructed a vehicle of two kegs and a strip of pine board, which I coud put together in two minutes, and was determined to set off on it the first favourable opportunity: but fortune made better provision for me than I was able to make for myself. On a very stormy day a small Canoe belonging to the Capt: was fastened to the Stern of the Ship. An exceeding dark night succeeding and the Storm continuing, afforded a season exactly suited to my purpose. From long confinement, miserable diet and a disorder which had not then entirely left me, I was quite feble: but anticipating the pleasures I have since realized with my Friends, I felt superior to every difficulty and hazzard. About ten o’Clock that Eveng: I stole out of the Gun-room-port and by the rudder Chains, let myself down (not without some danger as the sea run very high) into the Canoe. After being upon the Water about two hours and an half I reach’d Dorchester Neck, half drowned but completely happy.
     As I find you are upon a Committee for collecting Evidence of the Hostilities committed by the British troops and Navy, I cannot omit the following anecdote, as a remarkable Instance of their Savage barbarity. One Drew now a Lieutenant of the Scorpion or Viper, I am uncertain which, and Bruce a private belonging to the Preston, landed on Bunkers Hill, soon after the battle of the 17th of June. Drew, after walking for some time over the bodies of the dead, with great fortitude, went up to one of our wounded Men, and very deliberately shot him through the Head. Bruce advanced further over the Hill, and meeting with a forlorn wretch, begging Mercy for Gods Sake! he advanced and with a “damn ye, you Bugger you! are you not dead yet?” instantly demolished him. In a day or two after, Drew went upon the Hill again opened the dirt that was thrown over Doctr: Warren, spit in his Face jump’d on his Stomach and at last cut off his Head and committed every act of violence upon his Body. I had this Story from two Gentlemen belonging to the Preston who were eye Witnesses of the facts. In justice to the officers in general I must add, that they despised Drew for his Conduct, the other was below their notice.
     I am very happy to find that your zealous Efforts in promoting so important a Matter as the better regulation of the Army have not been altogether without effect. Knox is in a station that I think he is fit for, and dare say, he will make a figure in. I am pleased to find Tudor so agreeably circumstanced, but must own I shoud be much more happy to see him in a station that wou’d give him greater military Consequence, and more extensive advantages for improvement in the Art of War. For my own part, I can truely say, as I never had a view seperate from the interest of my Country in wishing to be concerned in public affairs, I can be not merely contented, but happy in a path of private life, among a few Friends whose Confidence I am sure to possess without bounds and whose esteem it is my greatest ambition to merit. However I have done, and ever shall do everything in power consistent with the Character of a man of honor, to alleviate the distresses and promote the happiness of my Country.
     The speculation you were so partial as to call ingenious, I must confess I was so much engaged in, that I feel no small disappointment in not finding it encouraged. I wou’d not propose a Plan, which I was afraid to execute, and therefore offered to rest my life upon it’s Success. It would be illiberal in me, to suppose it was rejected merely because it was a proposal of mine; I must, therefore presume there were some good reasons against it, tho I am not able to fathom them.
     Many People have been much alarmed at the backwardness of the Soldiers to enlist for another year, but this disposition I think, may be accounted for very easily, without attributing to them an indifference to the Cause; indeed I can say from my own knowledge, that the People are as warm and annimated to support the Contest as ever they were; and the ready supply of 7,000 minute-Men upon a late Demand of the General, appears to me full evidence of it.
     Our privateers have made so many Captures that it is impossible for me to be particular, most of those from Europe I am informed have considerable quantities of Coal in them. Capt: Broaton who in Company with another, (I think Capt. Selmon) were ordered to cruise in the Mouth of the River St. Laurence have done a feat which seems to meet with general disapprobation. In their way home, they called in at the Island of St. Johns and by force brought off Mr. Calbeck who married N. Coffins Daughter and Capt. Higgins who married a Daughter of Job Princes. Higgins had just arrived from Europe and I believe had not been on shore. Higgins told me he expected to be released, with his Vessel and Cargo immediately. Capt: Broaton may perhaps deserve censure for going counter to his orders, but I think in justice to ourselves we ought to seize every officer in the service of Goverment wherever they may be found. For the propriety of this observation, we need only observe the Effects of our politeness to Lord Dunmore, and I am much mistaken if we don’t soon see a Tryon immitating that malevolent Genius.
     I never was more shocked than when I saw an article in the Instructions for the Pensilvania Delegates enjoining them “to dissent from, and utterly reject any proposition that shoud be made, that may Cause, or lead to a separation from the Mother Country” &c. &c. How long shall we torture all language to reconcile inconsistencies, and court insult, by cringing to our determined foes? As if the terror of our arms were owing to accident, shall we meanly relinquish the field, at the very Eve of Victory?
     Suffer me Sir, to enquire what can we expect from a patched-up truce with Men, who have made their Salvation to depend upon our ruin? What terms can we expect to make for our Brethren at Canada, to whom we have pledged our honor and our Religion for their Security? In short, what a figure must we make, in the Eyes of every Power, whose influence and Commerce we wish to engage in our favour, while we have not Resolution enough to fight, but under the Banners (tho’ by a fiction) of the very Tyrant we are contending with?
     I find the People in general here, breathing the same sentiments, and seem on tip-toe for Independence as their only security against total ruin. I wish an unreasonable moderation, might not abate their ardour.
     It is not easy to conceive the advantages that now instantly arise, upon a Continental Declaration of Independence. Many thousands of our Merchants and Mechanics who are now idle in the Country, woud repair to the Sea Coast and begin a Commerce that must be constantly encreasing; a very numerous Body who are now a burthen upon the Community, woud be thrown into employment, the Laws woud be rendered respectable and every one woud wear a cheerful Countenance.
     As we may expect our Coast to swarm with Transports and Men of War next Spring, I hope the Congress will take the precaution of having some ships of considerable force prepared to receive them. Two or three Frigates of two and thirty Guns, woud be of incredible Ser­vice, with Such a naval force, we might venture among a fleet of Transports and perhaps captivate the greatest part of their mighty armament. Shoud any thing of this kind be in agitation, I woud beg leave to mention Mr. Natl. Tracy as a Person every way qualified to undertake the building and fitting such Vessels for the Sea, and I think his zeal and service to the Publick in providing transports for Coll. Arnold’s Expedition, without the least consideration, (tho he advanced large sums of Money, which he has not yet received) may entitle him to some notice. But I presume you are too well acquainted with his Character and disposition, to need any thing I can say by way of Recommendation.
     I am under a necessity of omitting many Matters which I wish to mention, but you may expect to be troubled with a series of Letters, unless you forbid it in Season. Please to accept in Return for your kind endeavours to promote my happiness and success in every laudable pursuit, the warmest wishes of my heart for yours. I am Sir, with great Truth, your Friend & Servt.
     
      Benja. Hichborn
     
     
      An Extract of (what I called) a State of facts, drawn up by the direction of the Admiral.
      Scene, in Mrs. Yards House in Company with some Members of the Continental Congress.
      The Conversation turned upon a variety of topicks. The only Matter of a political kind that engaged my attention, was the probability of a Reconciliation between great Britain and her Colonies.
      From implication only I learnd that in a late Address to his Majesty which is not yet made publick, they had ceded in essence, if not in form, every thing that the Parliament coud pretend to demand. But the difficulty lay in this: his Majesty wou’d have the Same Reasons to treat this address with Contempt that he had the former ones they had sent him—that they coud address him in no other manner, because in no other way, cou’d the Sentiments of the whole be jointly collected—that Goverment, while they held out proposals in one hand, presented a dagger in the other, even before any hostilities had been commenced, or they coud possibly have known it, had they taken place —that the proposals themselves were partial, and instead of conciliating, were evidently calculated to divide the Colonies, and thereby make them, seperately an easier prey—that these Considerations led them to conclude; there was a Systematical design in the Ministry to reduce them to a State of Vassalage and as they had openly boasted of Success from the Impotence and pusilinimity of the Continent, they were determined to exert every Power in their possession, to make a desparate Resistance. This they were sensible, must issue in a total reduction of the Colinies or their Independence; either of which, was so little the object of their wishes, that nothing short of necessity, wou’d induce them to place the Controversy upon that footting; and therefore they were always ready to Submit to an equal Administration, under those strong ties of mutual Interest and affection, which had so long and happily united them with Great Britain.
      The admiral enquired where I lodged, and what Company I kept at Philadelphia, and insisted upon my giving him a particular account of the Conversation of the Adamses and other Members of the Congress. I believe the above is pretty just, and cou’d not conceive of its’ having a bad tendency or I shou’d not have given to him. I hope it will not meet your disapprobation.
     
    